DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 10/15/21.  Claims 13 and 16 have been amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Simons et al. (US 2018/0092600 A1) in view of Levendowski et al. (US 2018/0333558 A1), and further in view of Laszlo et al. (US 2019/0294243 A1).
(A) Referring to claim 1, Simons discloses a method for administering stimulations to a sleeping subject, comprising the steps of (para. 6-8 of Simons; The apparatus, system, and method leverages real-time 
(i) obtaining brain wave data generated based on brain wave activity of the subject over a predetermined time frame (Tw) (para. 42 of Simons; The hypnogram 120, 400 provides an easy way to present the recordings of brain wave activity from a digital EEG waveform 114 during a period of sleep); 
(ii) determining a spectral power ratio of a spindle band to delta and theta bands of the brain wave data at a time within the predetermined time frame Tw (para. 70, 60, 25 of Simons; note the delta waves and theta waves);
(v) administering a brain stimulation to the subject when the presence of sleep spindles is 20detected (para. 25, 26, 33, 57 of Simons; a targeted intervention signal delivered in a cortical up-state following a detected transition event in conjunction with the interaction of thalamic sleep spindles and SWR may foster and/or enhance memory reactivation).    
Simons does not expressly disclose 10(iii) inputting the spectral power ratio and the brain wave data to a pretrained deep neural network to generate a probability score that sleep spindles are being detected in the brain wave activity, wherein the pretrained deep neural network is trained based on at least one set of input data and corresponding output data, the input data comprising reference brain wave data and the output data corresponding to a determination of presence or absence of sleep spindles based on 15the input data; (iv) continuously repeating steps (i) to (iii) and determining a presence of sleep spindles is detected when the probability score is above a predetermined threshold score over a predetermined threshold period of time.
Levendowski discloses (iii) inputting the spectral power ratio and the brain wave data to a neural network to generate a probability score that sleep spindles are being detected in the brain wave activity, wherein the neural network is based on at least one set of input data and corresponding output data, the input data comprising reference brain wave data and the output data corresponding to a 
Laszlo discloses pretrained deep neural network (para. 124 & 125 of Laszlo).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Levendowski and Laszlo within Simons. The motivation for doing so would have been to improve the management of sleep quality (abstract of Levendowski) and to determine patterns of brain activity before taking action (para. 125 of Laszlo)
(B) Referring to claim 2, Simons discloses wherein the brain wave data is EEG data (para. 42 of Simons).  
(C) Referring to claim 3, Simons discloses wherein the brain wave data is generated from a single channel 25EEG (para. 54, 60, and 69 of Simons).  
(D) Referring to claim 4, Simons and Levendowksi do not disclose wherein the deep neural network comprises a convolutional neural network followed sequentially by a recurrent neural network.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Laszlo within Simons and Levendowski. The motivation for doing so would have been to analyze and classify the data (para. 106 of Laszlo).
(E) Referring to claim 305, Simons discloses wherein the spectral power ratio is determined at a time Tw/2 (para. 70-72 of Simons).  
(F) Referring to claim 2013, Simons discloses a device for detection of sleep spindles in a subject, comprising (para. 25 & 26 of Simons): 
a sensor configured to generate brain wave data corresponding to brain wave activity of the subject (para. 8 and 42 of Simons, The apparatus comprises a head cap outfitted with sensors for recording electroencephalography (EEG) signals to record electrical activity of the brain and electrodes for delivering weak electrical current to the scalp); and 
a processing arrangement operably connected to the sensor and configured to (i) obtain the brain wave data from the sensor over a predetermined time frame (para. 8 and 42 of Simons; The hypnogram 120, 400 provides an easy way to present the recordings of brain wave activity from a digital EEG waveform 114 during a period of sleep), (ii) determine a spectral power 25ratio of a spindle band to delta and theta bands of the brain wave data at a time within the predetermined time frame (para. 70, 60, 25 of Simons; note the delta waves and theta waves).
Simons does not expressly disclose (iii) input the spectral power ratio and the brain wave data to a pretrained deep neural network to generate a probability score that sleep spindles are being detected in the brain wave activity, and (iv) continuously repeating (i) to (iii) and determining a presence of sleep spindles is detected when the probability score is above a predetermined 30threshold score over a 
Levendowski discloses (iii) input the spectral power ratio and the brain wave data to a neural network to generate a probability score that sleep spindles are being detected in the brain wave activity, and (iv) continuously repeating (i) to (iii) and determining a presence of sleep spindles is detected when the probability score is above a predetermined 30threshold score over a predetermined threshold period of time, wherein the neural network is based on at least one set of input data and corresponding output data, 36Attorney Docket No. 50124/09202 (CHE04-01) the input data comprising reference brain wave data and the output data corresponding to a determination of presence or absence of sleep spindles based on the input data (para. 163-165, 118, 140, 158, 196 of Levendowski; note the automated scoring and that the detection of sleep stages can be performed using more sophisticated linear or non-linear mathematical models (e.g., discriminant function, neural network, etc.) with variables that can be obtained from the EEG, EOG and ECG signals. Short duration fast-frequency EEG bursts are measured using one-second measures of power spectra to detect sleep spindles (that only appear during Stage 2 sleep) and EEG arousals (that appear in Stage 1 sleep). The distinction between the spindles and arousals can be made on the basis of their duration (spindles are shorter, arousals longer than 3 seconds). One skilled in the art will recognize that in addition to the techniques mentioned above, ratios of the power in various frequency bands, or linear combinations (weighted sums) of the power in various frequency bands can be used for separation of sleep states and waveforms.).
Laszlo discloses pretrained deep neural network (para. 124 & 125 of Laszlo).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Levendowski and Laszlo within 


Claims 6, 7, 10, and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Simons et al. (US 2018/0092600 A1) in view of Levendowski et al. (US 2018/0333558 A1), in view of Laszlo et al. (US 2019/0294243 A1), and further in view of Soulet De Brugiere et al. (US 2018/0368717 A1).
(A) Referring to claim 6, Simons, Levendowski, and Laszlo do not expressly disclose wherein the brain stimulation comprises at least one of acoustic stimulation and non-invasive transcranial brain stimulation.  
	Soulet De Brugiere discloses wherein the brain stimulation comprises at least one of acoustic stimulation and non-invasive transcranial brain stimulation (para. 264 of Soulet De Brugiere).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Soulet De Brugiere within Simons, Levendowski, and Laszlo.  The motivation for doing so would have been to implement a brain wave stimulation operation (para. 264 of Soulet De Brugiere).
(B) Referring to claim 7, Simons, Levendowski, and Laszlo do not disclose wherein the brain stimulation is an acoustic stimulation 5configured to enhance sleep spindles or boost memory consolidation, without waking the subject.  
Soulet De Brugiere discloses wherein the brain stimulation is an acoustic stimulation 5configured to enhance sleep spindles or boost memory consolidation, without waking the subject (para. 32-35, 120, and 158 of Soulet De Brugiere).  

(C) Referring to claim 10, Simons, Levendowski, and Laszlo do not expressly disclose wherein the brain stimulation is a low frequency acoustic stimulation.  
Soulet De Brugiere discloses wherein the brain stimulation is a low frequency acoustic stimulation (para. 126, 152, and 157 of Soulet De Brugiere).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Soulet De Brugiere within Simons, Levendowski, and Laszlo.  The motivation for doing so would have been to implement a brain wave stimulation operation (para. 264 of Soulet De Brugiere).
(D) Referring to claim 1511, Simons, Levendowski, and Laszlo do not disclose wherein the acoustic stimulation is pink noise.  
Soulet De Brugiere discloses wherein the acoustic stimulation is pink noise (para. 174. of Soulet De Brugiere).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Soulet De Brugiere within Simons, Levendowski, and Laszlo.  The motivation for doing so would have been to implement a brain wave stimulation operation (para. 264 of Soulet De Brugiere).

Claims 8 and 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Simons et al. (US 2018/0092600 A1) in view of Levendowski et al. (US 2018/0333558 A1), in view of Laszlo et al. (US .
(A) Referring to claim 8, Simons, Levendowski, Laszlo, and Soulet De Brugiere do not disclose wherein the brain stimulation is an acoustic stimulation configured to reduce chronic pain by stimulating elevation of spindle density.  
	Rogers disclose wherein the brain stimulation is an acoustic stimulation configured to reduce chronic pain by stimulating elevation of spindle density (para. 106, 187, and 135 of Rogers).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Rogers within Simons, Levendowski, Laszlo, and Soulet De Brugiere.  The motivation for doing so would have been to develop better diagnostic and therapeutic options for those affected (para. 135 of Rogers).
(B) Referring to claim 109, Simons, Levendowski, and Laszlo do not disclose wherein the brain stimulation is a rhythmic acoustic stimulation.  
Soulet De Brugiere discloses wherein the brain stimulation is a rhythmic acoustic stimulation (para. 174. of Soulet De Brugiere).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Soulet De Brugiere within Simons, Levendowski, and Laszlo.  The motivation for doing so would have been to implement a brain wave stimulation operation (para. 264 of Soulet De Brugiere).

Claim 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Simons et al. (US 2018/0092600 A1) in view of Levendowski et al. (US 2018/0333558 A1), in view of Laszlo et al. (US 2019/0294243 A1), in view of Soulet De Brugiere et al. (US 2018/0368717 A1), and further in view of Finsterle (US 2016/0038712 A1).

	However, random pink noise based on a Gaussian random distribution is old and well-known, as evidenced by Finsterle (para. 28, 29, & 33 of Finsterle). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Finsterle within Simons, Levendowski, Laszlo, and Soulet De Brugiere.  The motivation for doing so would have been to improve the treatment of disorders (para. 1 of Finsterle).

Claims 14, 15, 19, and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Simons et al. (US 2018/0092600 A1) in view of Levendowski et al. (US 2018/0333558 A1), in view of Laszlo et al. (US 2019/0294243 A1), and further in view of Frohlich (US 2018/0140249 A1).
(A) Referring to claim 14, Simons discloses a method for detecting chronic pain in a subject, comprising the steps of:  5(i) obtaining brain wave data generated based on brain wave activity of the subject over a predetermined time frame (Tw) during sleep (para. 42 of Simons; The hypnogram 120, 400 provides an easy way to present the recordings of brain wave activity from a digital EEG waveform 114 during a period of sleep);  (ii) determining a spectral power ratio of a spindle band to delta and theta bands of the brain wave data at a time within the predetermined time frame Tw (para. 70, 60, 25 of Simons; note the delta waves and theta waves).
	Simons does not disclose (iii) inputting the spectral power ratio and the brain wave data to a pretrained deep neural 10network to generate a probability score that sleep spindles are being detected in the brain wave activity, wherein the pretrained deep neural network is trained based on at least one set of input data and corresponding output data, the input data comprising reference brain wave data and the output data corresponding to a determination of presence or absence of sleep spindles based on the 
Levendowski discloses (iii) inputting the spectral power ratio and the brain wave data to a neural 10network to generate a probability score that sleep spindles are being detected in the brain wave activity, wherein the neural network is based on at least one set of input data and corresponding output data, the input data comprising reference brain wave data and the output data corresponding to a determination of presence or absence of sleep spindles based on the input data;  15(iv) continuously repeating steps (i) to (iii) and determining a presence of sleep spindles is detected when the probability score is above a predetermined threshold score over a predetermined threshold period of time (para. 163-165, 118, 140, 158, 196 of Levendowski; note the automated scoring and that the detection of sleep stages can be performed using more sophisticated linear or non-linear mathematical models (e.g., discriminant function, neural network, etc.) with variables that can be obtained from the EEG, EOG and ECG signals. Short duration fast-frequency EEG bursts are measured using one-second measures of power spectra to detect sleep spindles (that only appear during Stage 2 sleep) and EEG arousals (that appear in Stage 1 sleep). The distinction between the spindles and arousals can be made on the basis of their duration (spindles are shorter, arousals longer than 3 seconds). One skilled in the art will recognize that in addition to the techniques mentioned above, ratios of the power in various frequency bands, or linear combinations (weighted sums) of the power in various frequency bands can be used for separation of sleep states and waveforms.).
Laszlo discloses pretrained deep neural network (para. 124 & 125 of Laszlo).
Frohlich discloses (v) quantifying a severity of pain based on density of sleep spindles detected in steps (i) to (iv) (para. 47, 49, 103, 129, 135, 147 of Frohlich).

(B) Referring to claim 15, Simons, Levendowski, and Laszlo do not disclose further comprising the step of: (vi) administering a brain stimulation to the subject based on the severity of pain.
	Frohlich discloses administering a brain stimulation to the subject based on the severity of pain (para. 113 and para. 47-49 of Frohlich).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Frohlich within Simons, Levendowski, and Laszlo.  The motivation for doing so would have been to to reduce and/or delay the severity of the onset of a disorder and/or clinical symptoms in a subject (para. 47 of Frohlich).
(C) Referring to claim 19, Simons and Levendowski do not disclose wherein the deep neural network comprises a convolutional neural network followed sequentially by a recurrent neural network
Laszlo discloses wherein the deep neural network comprises a convolutional neural network followed sequentially by a recurrent neural network (para. 94, 106, and 124 of Laszlo).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Laszlo within Simons and Levendowski. The motivation for doing so would have been to analyze and classify the data (para. 106 of Laszlo).
(D) Referring to claim 20, Simons discloses wherein the spectral power ratio is determined at a time Tw/2 (para. 70-72 of Simons).  

Claims 16 and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Simons et al. (US 2018/0092600 A1) in view of Levendowski et al. (US 2018/0333558 A1), in view of Laszlo et al. (US 2019/0294243 A1), in view of Frohlich (US 2018/0140249 A1), and further in view of Soulet De Brugiere et al. (US 2018/0368717 A1).
(A) Referring to claim 16, Simons, Levendowski, Laszlo, and Frohlich do not expressly disclose wherein the brain stimulation is a low frequency acoustic stimulation.
Soulet De Brugiere discloses wherein the brain stimulation is a low frequency acoustic stimulation (para. 126, 152, and 157 of Soulet De Brugiere).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Soulet De Brugiere within Simons, Levendowski, Laszlo, and Frohlich.  The motivation for doing so would have been to implement a brain wave stimulation operation (para. 264 of Soulet De Brugiere).
(B) Referring to claim 17, Simons, Levendowski, Laszlo, and Frohlich do not disclose wherein the acoustic stimulation is pink noise
Soulet De Brugiere discloses wherein the acoustic stimulation is pink noise (para. 174. of Soulet De Brugiere).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Soulet De Brugiere within Simons, Levendowski, Laszlo, and Frohlich.  The motivation for doing so would have been to implement a brain wave stimulation operation (para. 264 of Soulet De Brugiere).



Claim 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Simons et al. (US 2018/0092600 A1) in view of Levendowski et al. (US 2018/0333558 A1), in view of Laszlo et al. (US 2019/0294243 A1), in view of Frohlich (US 2018/0140249 A1), in view of Soulet De Brugiere et al. (US 2018/0368717 A1), and further in view of Finsterle (US 2016/0038712 A1).
(A) Referring to claim 18, Simons, Levendowski, Laszlo, Frohlich, and Soulet De Brugiere do not disclose wherein the acoustic stimulation is random pink noise based on a Gaussian random distribution.  
	However, random pink noise based on a Gaussian random distribution is old and well-known, as evidenced by Finsterle (para. 28, 29, & 33 of Finsterle). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Finsterle within Simons, Levendowski, Laszlo, Frohlich, and Soulet De Brugiere.  The motivation for doing so would have been to improve the treatment of disorders (para. 1 of Finsterle).


Response to Arguments
Applicant's arguments filed 10/15/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 10/15/21.
(1) Applicant argues that rejection of the claims under 35 U.S.C. 103 should be withdrawn.

(A) As per the first argument: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner relied upon Simon to teach the following a targeted intervention signal delivered in a cortical up-state following a detected transition event in conjunction with the interaction of thalamic sleep spindles and SWR may foster and/or enhance memory reactivation).  Levendowski was relied upon to teach the following: (iii) inputting the spectral power ratio and the brain wave data to a neural network to generate a probability score that sleep spindles are being detected in the brain wave activity, wherein the neural network is based on at least one set of input data and corresponding output data, the input data comprising reference brain wave data and the output data corresponding to a determination of presence or absence of sleep spindles based on 15the input data; (iv) continuously repeating steps (i) to (iii) and determining a presence of sleep spindles is detected when the probability score is above a predetermined threshold score over a predetermined threshold period of time (para. 163-165, 118, 140, 158, 196 of Levendowski; note the automated scoring and that the detection of sleep stages can be performed using more sophisticated linear or non-linear mathematical models (e.g., discriminant function, neural network, etc.) with variables that can be obtained from the EEG, EOG and ECG signals. Short duration fast-frequency EEG bursts are measured using one-second measures of power spectra to detect sleep spindles (that only appear during Stage 2 sleep) and EEG arousals (that appear in Stage 1 sleep). The distinction between the spindles and arousals can be made on the basis of their duration (spindles are shorter, arousals longer than 3 seconds). One skilled in the art will recognize that in addition to the techniques mentioned above, ratios of the power in various frequency bands, or linear combinations (weighted sums) of the power in various frequency bands can be used for separation of sleep states and waveforms.). Laszlo was relied upon to teach a pretrained deep neural network (see para. 124 & 125 of Laszlo). Applicant is reminded that the test for obviousness is not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is unclear how the language of the claims differs from the applied prior art. Examiner suggests reciting more detail in the claims regarding the generating of the “probability score” and the process of detecting the sleep spindles.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686